Exhibit 10.8

RESTRICTED STOCK UNIT GRANT NOTICE FOR NON-U.S. PARTICIPANTS

UNDER THE

CATALENT, INC.

2014 OMNIBUS INCENTIVE PLAN

Catalent, Inc. (the “Company”), pursuant to its 2014 Omnibus Incentive Plan, as
it may be amended from time to time (the “Plan”), hereby grants to the
Participant set forth below the number of Restricted Stock Units set forth
below. The Restricted Stock Units are subject to all of the terms and conditions
as set forth herein and in the Restricted Stock Unit Agreement for Non-U.S.
Participants, including any special terms and conditions for the Participant’s
country set forth in Appendix A (both attached hereto), and the Plan, all of
which are incorporated herein in their entirety. Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Plan or the Restricted
Stock Unit Agreement.

 

Participant:    [Insert Participant Name] Date of Grant:    [Insert Date of
Grant] Number of Restricted Stock Units:    [Insert No. of Restricted Stock
Units Granted], subject to adjustment as set forth in the Plan. Vesting
Schedule:    Provided the Participant has not incurred a Termination on or prior
to the Vesting Date (as defined below), 100% of the Restricted Stock Units will
vest on the third anniversary of the Date of Grant (the “Vesting Date”) and upon
the Vesting Date, the Restricted Period shall expire.    Notwithstanding the
foregoing, in the event of a Change in Control, to the extent the acquiring or
successor entity does not assume, continue or substitute for the Restricted
Stock Units, the Restricted Stock Units, to the extent not then vested or
previously forfeited or cancelled, shall become fully vested and the Restricted
Period shall expire.

*        *        *



--------------------------------------------------------------------------------

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT (INCLUDING APPENDIX A) AND THE
PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS
HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT
NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT (INCLUDING APPENDIX A) AND THE PLAN.
THE PARTICIPANT’S RIGHTS UNDER THE RESTRICTED STOCK UNIT GRANT NOTICE AND THE
RESTRICTED STOCK UNIT AGREEMENT (INCLUDING APPENDIX A) WILL LAPSE SIXTY
(60) DAYS FROM THE DATE OF GRANT AND THE RESTRICTED STOCK UNITS WILL BE
FORFEITED ON SUCH DATE IF THE PARTICIPANT SHALL NOT HAVE ACCEPTED THIS
RESTRICTED STOCK UNIT GRANT NOTICE AND THE RESTRICTED STOCK UNIT AGREEMENT BY
SUCH DATE.

This Restricted Stock Unit Grant Notice may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

CATALENT, INC.     PARTICIPANT1

 

   

 

By:     Title:    

 

1  To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.

 

2



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AGREEMENT FOR NON-U.S. PARTICIPANTS

UNDER THE

CATALENT, INC.

2014 OMNIBUS INCENTIVE PLAN

Pursuant to the Restricted Stock Unit Grant Notice for Non-U.S. Participants
(the “Grant Notice”) delivered to the Participant (as defined in the Grant
Notice), and subject to the terms of this Restricted Stock Unit Agreement for
Non-U.S. Participants (the “Restricted Stock Unit Agreement”), including any
special terms and conditions for the Participant’s country set forth in Appendix
A attached hereto (collectively, this “Agreement”), and the Catalent, Inc. 2014
Omnibus Incentive Plan, as it may be amended from time to time (the “Plan”),
Catalent, Inc. (the “Company”) and the Participant agree as follows.

1. Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan or the Grant Notice, as
applicable.

(a) Employment. The term “Employment” means the Participant’s employment as an
employee of the Company or any of its Affiliates or Subsidiaries.

(b) Restrictive Covenant Violation. The term “Restrictive Covenant Violation”
shall mean the Participant’s breach of the Restrictive Covenants set forth in
Section 10 or any covenant regarding confidentiality, competitive activity,
solicitation of the Company’s or any of its Affiliates’ or Subsidiaries’
vendors, suppliers, customers or employees or any similar provision applicable
to or agreed to by the Participant.

(c) Retirement. The term “Retirement” shall mean a Termination by the
Participant that occurs on or after the date on which the Participant attains
the age of sixty-five (65) and has completed at least ten (10) years of
Employment (other than a Termination when grounds existed for a Termination for
Cause at the time thereof).

(d) Termination Date. The term “Termination Date” shall mean the date the
Participant incurs a Termination for any reason.

2. Grant of Restricted Stock Units. Subject to the terms and conditions set
forth herein, in the Grant Notice and in the Plan, for good and valuable
consideration, the Company hereby grants to the Participant the number of
Restricted Stock Units provided in the Grant Notice (with each Restricted Stock
Unit representing an unfunded, unsecured right to receive one share of Common
Stock). The Company may make one or more additional grants of Restricted Stock
Units to the Participant under this Agreement by providing the Participant with
a new Grant Notice, which may also include any terms and conditions differing
from this Agreement to the extent provided therein. The Company reserves all
rights with respect to the granting of additional Restricted Stock Units
hereunder and makes no implied promise to grant additional Restricted Stock
Units.

3. Vesting. Subject to the conditions contained herein and the Plan, the
Restricted Stock Units shall vest as provided in the Grant Notice. With respect
to any Restricted Stock Unit, the period of time that such Restricted Stock Unit
remains subject to vesting shall be its Restricted Period.

4. Dividend Equivalents. The Restricted Stock Units shall be entitled to be
credited with dividend equivalent payments upon the payment by the Company of
dividends on shares of Common Stock. Such dividend equivalents will be provided
in shares of Common Stock having a Fair Market



--------------------------------------------------------------------------------

Value equal to the amount of such applicable dividends, and shall be shall be
payable at the same time as the Restricted Stock Units are settled in accordance
with Section 5 below. In the event that any Restricted Stock Unit is forfeited
by its terms, the Participant shall have no right to dividend equivalent
payments in respect of such forfeited Restricted Stock Units.

5. Settlement of Restricted Stock Units. Upon expiration of the Restricted
Period with respect to any outstanding Restricted Stock Units that have not
previously been forfeited in accordance with Section 6, the Company shall issue
to the Participant as soon as practicable (but no later than March 15 of the
year following the year in which the Restricted Period expires) one share of
Common Stock for each Restricted Stock Unit and such Restricted Stock Unit shall
be cancelled; provided, however, that the Committee may, in its sole discretion,
elect to defer the issuance of such shares beyond the expiration of the
Restricted Period if such extension would not cause adverse tax consequences
under Section 409A of the Code.

6. Treatment on Termination.

(a) Subject to clauses (b) – (d) below, in the event of a Termination prior to
the Vesting Date, (i) all vesting with respect to the Participant’s Restricted
Stock Units shall cease and (ii) unvested Restricted Stock Units shall be
forfeited to the Company by the Participant for no consideration as of the
Termination Date.

(b) Death. If the Participant incurs a Termination due to death, the Restricted
Stock Units shall, to the extent not then vested or previously forfeited or
cancelled, become fully vested and the Restricted Period shall expire.

(c) Disability/Retirement. If the Participant incurs a Termination due to
Disability or Retirement, in each case, the Restricted Stock Units shall, to the
extent not then vested or previously forfeited or cancelled, continue to vest as
provided in the Grant Notice as if the Participant had continued Employment
through the Vesting Date, subject to the Participant’s compliance with the
restrictive covenants set forth in Section 10 and the Participant’s execution,
delivery and non-revocation of a waiver and release of claims in favor of the
Company and its Affiliates and Subsidiaries in a form prescribed by the Company
on or prior to the 60th day following the Termination Date. Upon the Vesting
Date, the Restricted Period shall expire.

Notwithstanding the above, if the Company receives an opinion of counsel that
there has been a legal judgment and/or legal development in the Participant’s
jurisdiction that would cause the continued vesting of the Restricted Stock
Units after Termination due to retirement being deemed unlawful and/or
discriminatory, the unvested Restricted Stock Units shall be treated as set
forth in the remaining provisions of this Section 6.

(d) Change in Control. In the event of a Change in Control, to the extent the
acquiring or successor entity does assume, continue or substitute for the
Restricted Stock Units, if the Participant incurs a Termination by the Service
Recipient without Cause (other than due to death or Disability) during the
period commencing on the date of the consummation of a Change in Control and
ending on the date that is eighteen (18) months following the consummation of
such Change in Control, the Restricted Stock Units shall, to the extent not then
vested or previously forfeited or cancelled, become fully vested and the
Restricted Period shall expire.

7. Non-Transferability. The Restricted Stock Units are not transferable by the
Participant except to Permitted Transferees in accordance with Section 14(b) of
the Plan. Whenever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should

 

4



--------------------------------------------------------------------------------

logically be construed to apply to executors, the administrators or the person
or persons to whom the Restricted Stock Units may be transferred by will or by
the laws of descent and distribution in accordance with Section 14 of the Plan,
the word “Participant” shall be deemed to include such person or persons. Except
as otherwise provided herein, no assignment or transfer of the Restricted Stock
Units, or of the rights represented thereby, whether voluntary or involuntary,
by operation of law or otherwise, shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Restricted Stock Units shall terminate and become of no further
effect.

8. Rights as Stockholder. Except as otherwise expressly provided for herein, the
Participant or a Permitted Transferee of the Restricted Stock Units shall have
no rights as a stockholder with respect to any share of Common Stock underlying
a Restricted Stock Unit unless and until the Participant shall have become the
holder of record or the beneficial owner of such Common Stock, and no adjustment
shall be made for dividends or distributions or other rights in respect of such
share of Common Stock for which the record date is prior to the date upon which
the Participant shall become the holder of record or the beneficial owner
thereof.

9. Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant Violation
occurs or the Company discovers after a Termination that grounds existed for
Cause at the time thereof, then the Participant shall be required, in addition
to any other remedy available (on a non-exclusive basis), to pay to the Company,
within ten (10) business days of the Company’s request to the Participant
therefor, an amount equal to the aggregate after-tax proceeds (taking into
account all amounts of tax that would be recoverable upon a claim of loss for
payment of such proceeds in the year of repayment) the Participant received upon
the sale or other disposition of, or distributions in respect of, the Restricted
Stock Units and any shares issued in respect thereof. Any reference in this
Agreement to grounds existing for a Termination for Cause shall be determined
without regard to any notice period, cure period, or other procedural delay or
event required prior to finding of or termination with, Cause. The Restricted
Stock Units and all proceeds thereof shall be subject to the Company’s Clawback
Policy, as in effect from time to time, to the extent the Participant is a
director or “officer” as defined under Rule 16a-1(f) of the Exchange Act.

10. Restrictive Covenants.

(a) To the extent that the Participant is a party to an employment or similar
agreement with the Company or one of its Affiliates or Subsidiaries containing
non-competition, non-solicitation, non-interference or confidentiality
restrictions (or two or more such restrictions), those restrictions and related
enforcement provisions under such agreement shall govern and the following
provisions of this Section 10 shall not apply.

 

5



--------------------------------------------------------------------------------

(b) Competitive Activity.

(i) The Participant shall be deemed to have engaged in “Competitive Activity”
if, during the period commencing on the Date of Grant and ending on the date
that is 12 months after the Termination Date (the “Restricted Activity Period”),
the Participant, whether on the Participant’s own behalf or on behalf of or in
conjunction with any other Person (as defined below), directly or indirectly,
violates any of the following prohibitions:

(I) During the Restricted Activity Period, the Participant will not, whether on
the Participant’s own behalf or on behalf of or in conjunction with any person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (“Person”), directly or
indirectly, solicit or assist in soliciting in competition with the Company or
any of its Subsidiaries, the business of any client or prospective client:

 

  (1) with whom the Participant had personal contact or dealings on behalf of
the Company or any of its Subsidiaries during the one year period preceding the
Termination Date;

 

  (2) with whom employees reporting to the Participant have had personal contact
or dealings on behalf of the Company or any of its Subsidiaries during the one
year immediately preceding the Termination Date; or

 

  (3) for whom the Participant had direct or indirect responsibility during the
one year immediately preceding the Termination Date.

(II) During the Restricted Activity Period, the Participant will not directly or
indirectly:

 

  (1) engage in any business that competes with the business of the Company or
any of its Subsidiaries, including, but not limited to, providing
formulation/dose form technologies and/or contract services to pharmaceutical,
biotechnology, over-the-counter and vitamin/mineral supplements companies
related to pre-clinical and clinical development, formulation, analysis,
manufacturing and/or packaging and any other technology, product or service of
the type developed, manufactured or sold by the Company or any of its
Subsidiaries (including, without limitation, any other business which the
Company or any of its Subsidiaries have plans to engage in as of the Termination
Date) in any geographical area where the Company or any of its Subsidiaries
conduct business (a “Competitive Business”);

 

  (2) enter the employ of, or render any services to, any Person (or any
division or controlled or controlling Affiliate of any Person) who or which
engages in a Competitive Business;

 

  (3) acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

 

  (4) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the Date of Grant) between the Company or
any of its Subsidiaries and customers, clients, suppliers, or investors of the
Company or any of its Subsidiaries.

 

6



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, the Participant may,
directly or indirectly own, solely as an investment, securities of any entity
engaged in the business of the Company or any of its Subsidiaries which are
publicly traded on a national or regional stock exchange or on the
over-the-counter market if the Participant (i) is not a controlling person of,
or a member of a group which controls, such Person and (ii) does not, directly
or indirectly, own 5% or more of any class of securities of such Person.

(III) During the Restricted Activity Period, the Participant will not, whether
on the Participant’s own behalf or on behalf of or in conjunction with any
Person, directly or indirectly:

 

  (1) solicit or encourage any employee of the Company or any of its
Subsidiaries to leave the employment of the Company or any of its Subsidiaries;
or

 

  (2) hire any such employee who was employed by the Company or any of its
Subsidiaries as of the Termination Date or who left the employment of the
Company or any of its Subsidiaries coincident with, or within six (6) months
prior to or after, the Termination Date; provided, however, that this
restriction shall cease to apply to any employee who has not been employed by
the Company or any of its Subsidiaries for at least six (6) months.

(IV) During the Restricted Activity Period, the Participant will not, directly
or indirectly, solicit or encourage to cease to work with the Company or any of
its Subsidiaries any consultant then under contract with the Company or any of
its Subsidiaries.

(ii) It is expressly understood and agreed that although the Participant and the
Company consider the restrictions contained in this Section 10(b) to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Participant, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.

(c) Confidentiality.

(i) The Participant will not at any time (whether during or after the
Participant’s Employment) (x) retain or use for the benefit, purposes or account
of the Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any person outside the Company
and its Affiliates and Subsidiaries (other than its professional advisers

 

7



--------------------------------------------------------------------------------

who are bound by confidentiality obligations), any non-public, proprietary or
confidential information —including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals — concerning the past, current or future business,
activities and operations of the Company, its Subsidiaries or Affiliates and/or
any third party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.

(ii) “Confidential Information” shall not include any information that is
(x) generally known to the industry or the public other than as a result of the
Participant’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (y) made legitimately available to the Participant
by a third party without breach of any known confidentiality obligation; or
(z) required by law to be disclosed or in any judicial or administrative
process; provided that the Participant shall give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and cooperate, at the Company’s cost, with any attempts by the Company to obtain
a protective order or similar treatment.

(iii) Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s immediate family and legal or financial or tax
advisors or lender, each of whom the Participant agrees to instruct not to
disclose, the existence or contents of this Agreement (unless this Agreement
shall be publicly available as a result of a regulatory filing made by the
Company or one of its Affiliates or Subsidiaries); provided, that the
Participant may disclose to any prospective future employer the provisions of
Section 10 of this Agreement provided they agree to maintain the confidentiality
of such terms.

(iv) Upon Termination, the Participant shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property (including
without limitation, any patent, invention, copyright, trade secret, trademark,
trade name, logo, domain name or other source indicator) owned or used by the
Company, its Subsidiaries or Affiliates; (y) immediately destroy, delete, or
return to the Company, at the Company’s option, all originals and copies in any
form or medium (including memoranda, books, papers, plans, computer files,
letters and other data) in the Participant’s possession or control (including
any of the foregoing stored or located in the Participant’s office, home, laptop
or other computer, whether or not Company property) that contain Confidential
Information or otherwise relate to the business of the Company or one of its
Affiliates or Subsidiaries, except that the Participant may retain only those
portions of any personal notes, notebooks and diaries that do not contain any
Confidential Information; and (z) notify and fully cooperate with the Company
regarding the delivery or destruction of any other Confidential Information of
which the Participant is or becomes aware.

 

8



--------------------------------------------------------------------------------

(d) Equitable Relief.

Notwithstanding the remedies set forth in Section 9 above and notwithstanding
any other remedy which would otherwise be available to the Company at law or in
equity, the Company and the Participant agree and acknowledge that if an actual
or threatened Restrictive Covenant Violation occurs, the Company will be
entitled to an injunction and/or other equitable relief restraining the
Participant from the Restrictive Covenant Violation without the necessity of
posting a bond or proving actual damages.

11. Tax Withholding.

(a) Responsibility for Taxes. The Participant acknowledges that, regardless of
any action taken by the Company or, if different, the Service Recipient, the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Service Recipient. The Participant further acknowledges that the Company and/or
the Service Recipient (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Restricted Stock Units, including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, the subsequent sale of shares of
Common Stock acquired pursuant to such settlement and the receipt of any
dividends and/or any dividend equivalents; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Service Recipient (or
former Service Recipient, as applicable) may be required to withhold or account
for Tax-Related Items in more than one jurisdiction.

(b) Satisfaction of Withholding Obligations. Prior to any relevant taxable or
tax withholding event, as applicable, the Participant agrees to make adequate
arrangements satisfactory to the Company and/or the Service Recipient to satisfy
all Tax-Related Items. In this regard, the Participant authorizes the Company
and/or the Service Recipient, or their respective agents, at their discretion,
to satisfy their withholding obligations with regard to all Tax-Related Items by
any of the means described in Section 14(d) of the Plan or by such other means
or method as the Committee in its sole discretion and without notice to the
Participant deems appropriate.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in shares of Common
Stock, for tax purposes, the Participant is deemed to have been issued the full
number of shares of Common Stock subject to the vested Restricted Stock Units,
notwithstanding that a number of the shares of Common Stock is held back solely
for the purpose of paying the Tax-Related Items.

Finally, the Participant agrees to pay to the Company or the Service Recipient
any amount of Tax-Related Items that the Company or the Service Recipient may be
required to withhold or account for as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the shares or the proceeds
of the sale of shares of Common Stock, if the Participant fails to comply with
the Participant’s obligations in connection with the Tax-Related Items.

12. Notice. Every notice or other communication relating to this Agreement
between the Company and the Participant shall be in writing, and shall be mailed
to or delivered to the party for whom

 

9



--------------------------------------------------------------------------------

it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided that,
unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, to the attention of the Company’s
General Counsel, and all notices or communications by the Company to the
Participant may be given to the Participant personally or may be mailed to the
Participant at the Participant’s last known address, as reflected in the
Company’s records. Notwithstanding the above, all notices and communications
between the Participant and any third-party plan administrator shall be mailed,
delivered, transmitted or sent in accordance with the procedures established by
such third-party plan administrator and communicated to the Participant from
time to time.

13. No Right to Continued Employment. Neither the Plan nor this Agreement nor
the granting of the Restricted Stock Units evidenced hereby shall be construed
as giving the Participant the right to be retained in the employ of, or in any
consulting relationship to, the Company or any of its Affiliates or
Subsidiaries. Further, the Company or, if different, the Service Recipient may
at any time dismiss the Participant or discontinue any consulting relationship,
free from any liability or any claim under the Plan or this Agreement, except as
otherwise expressly provided herein.

14. Nature of Grant. In accepting the grant of the Restricted Stock Units, the
Participant acknowledges, understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b) the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;

(c) all decisions with respect to future Restricted Stock Unit or other grants,
if any, will be at the sole discretion of the Company;

(d) the Restricted Stock Unit grant and the Participant’s participation in the
Plan shall not be interpreted as forming an employment or service contract with
the Company, or any Affiliate or Subsidiary;

(e) the Participant is voluntarily participating in the Plan;

(f) the Restricted Stock Units and the shares of Common Stock subject to the
Restricted Stock Units, and the income and value of same, are not intended to
replace any pension rights or compensation;

(g) the Restricted Stock Units and the shares of Common Stock subject to the
Restricted Stock Units, and the income and value of same, are not part of normal
or expected compensation for any purpose, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, holiday pay, long-service awards, pension or
retirement or welfare benefits or similar payments;

(h) the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;

 

10



--------------------------------------------------------------------------------

(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from a Termination (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), and in consideration
of the grant of the Restricted Stock Units to which the Participant is otherwise
not entitled, the Participant irrevocably agrees never to institute any claim
against the Company, any of its Affiliates or Subsidiaries, waives the
Participant’s ability, if any, to bring any such claim, and releases the
Company, its Affiliates and Subsidiaries from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claim;

(j) unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Common Stock of the Company; and

(m) the Participant acknowledges and agrees that neither the Company, nor any
Affiliate or Subsidiary shall be liable for any foreign exchange rate
fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the Restricted Stock Units or of any amounts
due to the Participant pursuant to the settlement of the Restricted Stock Units
or the subsequent sale of any shares of Common Stock acquired upon settlement.

15. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Common Stock. The Participant is hereby advised
to consult with the Participant’s own personal tax, legal and financial advisors
regarding the Participant’s participation in the Plan before taking any action
related to the Plan.

16. Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other
Restricted Stock Unit grant materials by and among, as applicable, the Service
Recipient, the Company and its other Affiliates or Subsidiaries for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.

The Participant understands that the Company and the Service Recipient may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.

The Participant understands that Data will be transferred to Morgan Stanley
Smith Barney LLC, or such other stock plan service provider as may be selected
by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that the Participant may request a list with the
names and addresses of any potential recipients of the Data by

 

11



--------------------------------------------------------------------------------

contacting the Participant’s local human resources representative. The
Participant authorizes the Company, Morgan Stanley Smith Barney LLC and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant’s local human resources representative. Further, the
Participant understands that the Participant is providing the consents herein on
a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke the Participant’s consent, the Participant’s
Employment and career with the Service Recipient will not be adversely affected;
the only adverse consequence of refusing or withdrawing the Participant’s
consent is that the Company would not be able to grant Restricted Stock Units or
other equity awards to the Participant or administer or maintain such awards.
Therefore, the Participant understands that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.

17. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.

18. Waiver and Amendments. Subject to Section 13(b) of the Plan, the Committee
may waive any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel or terminate, this Agreement, prospectively or retroactively
(including after the Participant’s Termination); provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of the Participant
hereunder shall not to that extent be effective without the consent of the
Participant. No waiver by either of the parties hereto of their rights hereunder
shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

19. Governing Law; Venue. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. For purposes of litigating any dispute
that arises under this grant or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of New Jersey, agree that such
litigation shall be conducted in the courts of Somerset County, or the federal
courts for the United States for the District of New Jersey, where this grant is
made and/or to be performed.

20. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Agreement, the Plan shall
govern and control.

21. Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

22. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The

 

12



--------------------------------------------------------------------------------

Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

23. Imposition of Other Requirements. The Company reserves the right to impose
any other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

24. Section 409A of the Code. The Restricted Stock Units are not intended to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code (together with any Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the date hereof,
“Section 409A”). However, notwithstanding any other provision of the Plan, the
Grant Notice or this Agreement, if at any time the Committee determines that the
Restricted Stock Units (or any portion thereof) may be subject to Section 409A,
the Committee shall have the right in its sole discretion (without any
obligation to do so or to indemnify the Participant or any other person for
failure to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Committee determines are necessary or appropriate either for the Restricted
Stock Units to be exempt from the application of Section 409A or to comply with
the requirements of Section 409A.

25. Appendix. Notwithstanding any provisions in this Agreement, the Restricted
Stock Unit grant shall be subject to any special terms and conditions set forth
in Appendix A to this Restricted Stock Unit Agreement for the Participant’s
country. Moreover, if the Participant relocates to one of the countries included
in Appendix A, the special terms and conditions for such country will apply to
the Participant, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. Appendix A constitutes part of this Restricted Stock Unit Agreement.

26. Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, the Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to acquire or sell shares of Common Stock or rights to shares of Common
Stock (e.g., Restricted Stock Units) under the Plan during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by the laws in the Participant’s country). Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. The
Participant is responsible for ensuring compliance with any applicable
restrictions and is advised to consult his or her personal legal advisor on this
matter.

27. Entire Agreement. This Agreement, the Grant Notice and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Restricted Stock Units. This Agreement, the Grant Notice and the Plan supersede
any prior agreements, commitments or negotiations concerning the Restricted
Stock Units.

 

13



--------------------------------------------------------------------------------

APPENDIX A

RESTRICTED STOCK UNIT AGREEMENT FOR NON-U.S. PARTICIPANTS

UNDER THE

CATALENT, INC.

2014 OMNIBUS INCENTIVE PLAN

COUNTRY-SPECIFIC TERMS AND CONDITIONS

All capitalized terms used in this Appendix A that are not defined herein have
the meanings defined in the Plan or the Restricted Stock Unit Agreement for
Non-U.S. Participants (the “Restricted Stock Unit Agreement”). This Appendix A
constitutes part of the Restricted Stock Unit Agreement.

Terms and Conditions

This Appendix A includes additional or different terms and conditions that
govern the Restricted Stock Units if the Participant works or resides in one of
the countries listed below. The Participant understands that if the Participant
is a citizen or resident of a country other than the one in which he or she is
currently working, transfers Employment and/or residency after the Date of Grant
or is considered a resident of another country for local law purposes, the
Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall apply to the Participant.

Notifications

This Appendix A also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of May
2014. Such laws are often complex and change frequently. As a result, the
Participant should not rely on the information in this Appendix A as the only
source of information relating to the consequences of participation in the Plan
because the information may be out of date at the time the Restricted Stock
Units vest or at the time the Participant sells the shares of Common Stock.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to his or her situation.

Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently working, transfers Employment and/or
residency after the Date of Grant or is considered a resident of another country
for local law purposes, the information contained herein may not apply to the
Participant.



--------------------------------------------------------------------------------

ARGENTINA

Notifications

Securities Law Information. Neither the Restricted Stock Units nor the
underlying shares of Common Stock are publicly offered or listed on any stock
exchange in Argentina. The offer is private and not subject to the supervision
of any Argentine governmental authority.

Exchange Control Information. If the Participant transfers proceeds from the
sale of shares of Common Stock or the receipt of any dividends paid on such
shares into Argentina within 10 days of sale/receipt (i.e., if the proceeds have
not been held in a U.S. bank or brokerage account for at least 10 days prior to
transfer), the Participant must deposit 30% of the proceeds into a non-interest
bearing account in Argentina for 365 days. If the Participant has satisfied the
10 day holding obligation, the Argentine bank handling the transaction may still
request certain documentation in connection with the Participant’s request to
transfer proceeds into Argentina, including evidence of the sale and proof of
the source of funds used to purchase the shares of Common Stock. If the bank
determines that the 10-day rule or any other rule or regulation promulgated by
the Argentine Central Bank has not been satisfied, it will require that 30% of
the transfer amount be placed in a non-interest bearing dollar denominated
mandatory deposit account for a holding period of 365 days.

The Participant must comply with any and all Argentine currency exchange
restrictions, approvals and reporting requirements in connection with the
vesting of the Restricted Stock Units and the subsequent sale of any shares of
Common Stock acquired at vesting and the receipt of any dividends.

Please note that exchange control regulations in Argentina are subject to
frequent change. The Participant should consult with his or her personal legal
advisor regarding any exchange control obligations the Participant may have in
connection with the Participant’s participation in the Plan.

Foreign Asset/Account Reporting Information. The Participant must report any
shares of Common Stock acquired under the Plan and held by the Participant on
December 31st of each year on the Participant’s annual tax return for that year.
The Participant is strongly advised to consult the Participant’s personal tax
advisor to ensure compliance with this tax reporting obligation.

AUSTRALIA

Terms and Conditions

Vesting. The following provisions supplement the Restricted Stock Unit Grant
Notice and Sections 3 and 6 of the Restricted Stock Unit Agreement:

Notwithstanding Section 6(c) of the Restricted Stock Unit Agreement, if the
Participant incurs a Termination due to Disability or Retirement, the Restricted
Stock Units shall, to the extent not then vested or previously forfeited or
cancelled, become fully vested and the Restricted Period shall expire.



--------------------------------------------------------------------------------

Data Privacy. The following provisions supplement Section 16 of the Restricted
Stock Unit Agreement:

The Company can be contacted at 14 Schoolhouse Rd, Somerset, NJ 08873 The
Service Recipient can be contacted at [insert address of Australian subsidiary].

The Participant’s personal information will be held in accordance with the
Service Recipient’s privacy policy, a copy of which can be obtained by
contacting the Service Recipient at the address indicated above. The Service
Recipient’s privacy policy contains, among other things, details of how the
Participant can access and seek correction of personal information held in
connection with this Restricted Stock Units, how the Participant can complain
about a breach of the Australian Privacy Principles and how the Service
Recipient will deal with such a complaint.

The Participant understands and agrees that Data may be transferred to
recipients located outside of Australia, including the United States and any
other country where the Company has operations.

Notifications

Securities Law Information. If the Participant acquires shares of Common Stock
pursuant to the Restricted Stock Units and offers the shares of Common Stock for
sale to a person or entity resident in Australia, such offer may be subject to
disclosure requirements under Australian law. The Participant should obtain
legal advice as to his or her disclosure obligations prior to making any such
offer.

Exchange Control Information. The Participant is responsible for reporting cash
transactions inbound (e.g., the remittance of cash proceeds received upon sale
of shares of Common Stock) exceeding A$10,000 and for inbound international fund
transfers of any value, which do not involve an Australian bank.

BELGIUM

Notifications

Foreign Asset/Account Reporting Information. The Participant is required to
report any security or bank account (including a brokerage account) opened and
maintained outside Belgium on his or her annual tax return.

BRAZIL

Terms and Conditions

Compliance with Law. By accepting the Restricted Stock Units, the Participant
acknowledges his or her agreement to comply with applicable Brazilian laws and
to pay any and all applicable Tax-Related Items associated with the Restricted
Stock Units, the receipt of any dividends, and the sale of shares of Common
Stock acquired under the Plan.



--------------------------------------------------------------------------------

Notifications

Exchange Control Information. If the Participant is resident or domiciled in
Brazil, the Participant will be required to submit annually a declaration of
assets and rights held outside of Brazil to the Central Bank of Brazil if the
aggregate value of such assets and rights is equal to or greater than
US$100,000. Assets and rights that must be reported include shares of Common
Stock acquired under the Plan.

CHINA

Terms and Conditions

The following terms and conditions will be applicable to the Participant to the
extent that the Company, in its discretion, determines that the Participant’s
participation in the Plan will be subject to exchange control restrictions in
the People’s Republic of China (“PRC”), as implemented by the PRC State
Administration of Foreign Exchange (“SAFE”).

Vesting. The following provisions supplement the Restricted Stock Unit Grant
Notice and Sections 3 and 6 of the Restricted Stock Unit Agreement:

Notwithstanding anything to the contrary in the Restricted Stock Unit Agreement,
the Restricted Stock Units shall not vest and no shares of Common Stock will be
issued to the Participant unless and until all necessary exchange control or
other approvals with respect to the Restricted Stock Units under the Plan have
been obtained from SAFE or its local counterpart (“SAFE Approval”). In the event
that SAFE Approval has not been obtained prior to any date(s) on which the
Restricted Stock Units are scheduled to vest in accordance with the Vesting
Schedule set forth in the Grant Notice, the Restricted Stock Units will not vest
until the seventh day of the month following the month in which SAFE Approval is
obtained (the “Actual Vesting Date”). If the Participant incurs a Termination
prior to the Actual Vesting Date, the Participant shall not be entitled to vest
in any portion of the Restricted Stock Units and the Restricted Stock Units
shall be forfeited without any liability to the Company or its Affiliates.

Notwithstanding Section 6(c) of the Restricted Stock Unit Agreement, if the
Participant incurs a Termination due to Disability or Retirement on or after the
Actual Vesting Date, the Restricted Stock Units shall, to the extent not then
vested or previously forfeited or cancelled, become fully vested and the
Restricted Period shall expire.

Settlement of Restricted Stock Units and Sale of Shares. Notwithstanding
anything to the contrary in the Plan or the Restricted Stock Unit Agreement, due
to PRC exchange control restrictions the Participant agrees that any shares of
Common Stock acquired at settlement of the Restricted Stock Units may be
immediately sold at settlement or, at the Company’s discretion, at a later time
(including when the Participant terminates Employment for any reason). If,
however, the sale of the shares of Common Stock is not permissible under the
Company’s insider trading policy, the Company retains the discretion to postpone
the issuance of the shares of Common Stock subject to the vested Restricted
Stock Units until such time that the sale is again permissible and to then
immediately sell the shares of Common Stock subject to the Restricted Stock
Units. The Participant further agrees that the Company is authorized to instruct
its designated broker to assist with the mandatory sale of the shares of Common
Stock (on the Participant’s behalf pursuant to this authorization), and the
Participant expressly authorizes such broker to complete the sale of such shares
of Common Stock. The Participant acknowledges that the Company’s designated
broker is under no obligation to arrange for the sale of shares of



--------------------------------------------------------------------------------

Common Stock at any particular price. Upon the sale of the shares of Common
Stock, the Company agrees to pay the cash proceeds from the sale, less any
brokerage fees or commissions, to the Participant in accordance with applicable
exchange control laws and regulations and provided any liability for Tax-Related
Items has been satisfied. Due to fluctuations in the share price and/or the
United States Dollar exchange rate between the settlement date and (if later)
the date on which the shares of Common Stock are sold, the sale proceeds may be
more or less than the market value of the shares of Common Stock on the
settlement date (which is the amount relevant to determining the Participant’s
tax liability). The Participant understands and agrees that the Company is not
responsible for the amount of any loss the Participant may incur and that the
Company assumes no liability for any fluctuation in the share price and/or
United States Dollar exchange rate.

Exchange Control Restrictions. The Participant understands and agrees that he or
she will be required to immediately repatriate to China the proceeds from the
sale of any shares of Common Stock acquired under the Plan or from any cash
dividends paid or such shares. The Participant further understands that such
repatriation of the proceeds may need to be effected through a special exchange
control account established by the Company or any Affiliate or Subsidiary, and
the Participant hereby consents and agrees that the proceeds may be transferred
to such account by the Company (or its designated broker) on the Participant’s
behalf prior to being delivered to the Participant. The Participant also agrees
to sign any agreements, forms and/or consents that may be reasonably requested
by the Company (or the Company’s designated broker) to effectuate such
transfers.

The proceeds may be paid to the Participant in U.S. dollars or local currency at
the Company’s discretion. If the proceeds are paid to the Participant in U.S.
dollars, the Participant understands that he or she will be required to set up a
U.S. dollar bank account in China so that the proceeds may be deposited into
this account. If the proceeds are paid to the Participant in local currency,
(i) the Participant acknowledges that the Company is under no obligation to
secure any particular exchange conversion rate and that the Company may face
delays in converting the proceeds to local currency due to exchange control
restrictions, and (ii) the Participant agrees to bear any currency fluctuation
risk between the time the shares of Common Stock are sold or dividends are paid
and the time the proceeds are converted to local currency and distributed to the
Participant. The Participant agrees to comply with any other requirements that
may be imposed by the Company in the future in order to facilitate compliance
with exchange control requirements in China.

Notifications

Foreign Asset/Account Reporting Information. Effective from January 1, 2014, PRC
residents are required to report to SAFE details of their foreign financial
assets and liabilities, as well as details of any economic transactions
conducted with non-PRC residents, either directly or through financial
institutions. Under these rules, the Participant may be subject to reporting
obligations for the Restricted Stock Units and/or the shares of Common Stock
acquired under the Plan and any Plan-related transactions. The Participant
should consult his or her personal legal advisor regarding the details of this
reporting obligation.



--------------------------------------------------------------------------------

FRANCE

Terms and Conditions

Type of Restricted Stock Units. The Restricted Stock Units are not granted as
“French-qualified” awards and are not intended to qualify for the special tax
and social security treatment applicable to shares granted for no consideration
under Sections L. 225-197 to L. 225-197-6 of the French Commercial Code, as
amended.

Consent to Receive Information in English. By accepting the Restricted Stock
Units, the Participant confirms having read and understood the documents related
to the Restricted Stock Units (the Plan and the Agreement) which were provided
in the English language. The Participant accepts the terms of these documents
accordingly.

Consentement Relatif à l’Utilisation de la Langue Anglaise. En acceptant
l’Attribution, le Participant confirme avoir lu et compris les documents
relatifs à cette Attribution (le Plan et le Contrat d’Attribution) qui ont été
remis en langue anglaise. Le Participant accepte les termes de ces documents en
conséquence.

Notifications

Foreign Asset/Account Reporting Information. The Participant is required to
report all foreign accounts (whether open, current or closed) to the French tax
authorities when filing his or her annual tax return.

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported electronically to the German Federal Bank (Bundesbank). In the case of
payments made or received in connection with securities (including proceeds
realized upon the sale of shares of Common Stock), the report must be made by
the 5th day of the month following the month in which the payment was made or
received. The form of the report (“Allgemeine Meldeportal Statistik”) can be
accessed via the Bundesbank’s website (www.bundesbank.de) and is available in
both German and English. The Participant understands that if the Participant
makes or receives a payment in excess of this amount, the Participant is
responsible for complying with applicable reporting requirements.

ITALY

Terms and Conditions

Data Privacy. This provision replaces Section 16 of the Restricted Stock Unit
Agreement:

The Participant understands that the Service Recipient, the Company and any
other Affiliate and Subsidiary may hold certain personal information about the
Participant, including, the Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of Common Stock or directorships held
in the Company, details of the Restricted Stock Units or any other entitlement
to shares of Common Stock awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Personal Data”) and will process such
data for the exclusive purpose of implementing, managing and administering the
Plan.



--------------------------------------------------------------------------------

The Participant also understands that providing the Company with Personal Data
is mandatory for compliance with local law and necessary for the performance of
the Plan and that the Participant’s refusal to provide such Personal Data would
make it impossible for the Company to perform its contractual obligations and
may affect the Participant’s ability to participate in the Plan. The Controllers
of personal data processing are Catalent, Inc., 14 Schoolhouse Road, Somerset,
NJ 08873, and [insert name and address of Italian subsidiary], which is also the
Company’s representative in Italy for privacy purposes pursuant to Legislative
Decree no 196/2003.

The Participant understands that Personal Data will not be publicized, but it
may be accessible by the Service Recipient and its internal and external
personnel in charge of processing of such Personal Data and by the Personal Data
Processor (the “Processor”), if any. An updated list of Processors and other
transferees of Personal Data is available upon request from the Service
Recipient. Furthermore, Personal Data may be transferred to Morgan Stanley Smith
Barney LLC, Service Recipient and any banks, other financial institutions or
brokers involved in the management and administration of the Plan. The
Participant understands that the Company and/or its Affiliates and Subsidiaries
will transfer Personal Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Participant’s participation
in the Plan, and that the Company and/or its Affiliates and Subsidiaries may
each further transfer Personal Data to third parties assisting the Company in
the implementation, administration and management of the Plan, including any
requisite transfer to Morgan Stanley Smith Barney LLC or another third party
with whom the Participant may elect to deposit any shares of Common Stock
acquired under the Plan. Such recipients may receive, possess, use, retain and
transfer the Personal Data in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that these recipients may be located in or
outside the European Economic Area in such countries as in the United States
that may not provide the same level of protection as intended under Italian data
privacy laws. Should the Company exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, it will delete the Participant’s Personal Data as soon as it has
accomplished all the necessary legal obligations connected with the management
and administration of the Plan.

The Participant understands that Personal Data processing related to the
purposes specified above shall take place under automated or non-automated
conditions, anonymously when possible, that comply with the purposes for which
Personal Data are collected and with confidentiality and security provisions as
set forth by applicable laws and regulations, with specific reference to
Legislative Decree no. 196/2003.

The processing activity, including communication, the transfer of the
Participant’s Personal Data abroad, including outside of the European Economic
Area, as herein specified and pursuant to applicable laws and regulations, does
not require the Participant’s consent thereto as the processing is necessary to
performance of contractual obligations related to implementation, administration
and management of the Plan. The Participant understands that, pursuant to
Section 7 of the Legislative Decree no. 196/2003, the Participant has the right
to, including but not limited to, access, delete, update, ask for rectification
of the Participant’s Personal Data and estop, for legitimate reason, the
Personal Data processing.

Furthermore, the Participant is aware that the Participant’s Personal Data will
not be used for direct marketing purposes. In addition, the Personal Data
provided can be reviewed and questions or complaints can be addressed by
contacting the Participant’s human resources department.



--------------------------------------------------------------------------------

Plan Document Acknowledgement. By accepting the Restricted Stock Units, the
Participant acknowledges that (a) the Participant has received the Plan and the
Agreement; (b) the Participant has reviewed those documents in their entirety
and fully understands the contents thereof; and (c) the Participant accepts all
provisions of the Plan and the Agreement. The Participant further acknowledges
that the Participant has read and specifically and expressly approves, without
limitation, the following sections of the Restricted Stock Unit Agreement:
“Treatment on Termination”; “Non-Transferability”; “Repayment of Proceeds;
Clawback Policy”; “Restrictive Covenants”; “Tax Withholding”; “No Right to
Continued Employment”; “Nature of Grant”; “No Advice Regarding Grant”; “Data
Privacy” as replaced by the above provision; “Waiver and Amendments”; “Governing
Law; Venue”; “Electronic Delivery and Acceptance”; “Imposition of Other
Requirements”; and “Appendix.”

Notifications

Foreign Asset/Account Reporting Information. If, at any time during the fiscal
year, the Participant holds foreign financial assets (including cash and/or
shares of Common Stock) which may generate income taxable in Italy, the
Participant is required to report these assets on his or her annual tax return
(UNICO Form, RW Schedule) for the year during which the assets are held, or on a
special form if no tax return is due. These reporting obligations will also
apply to the Participant if the Participant is the beneficial owner of foreign
financial assets under Italian money laundering provisions.

Foreign Asset Tax Information. The value of the financial assets held outside of
Italy by Italian residents is subject to a foreign asset tax. Beginning in 2014,
such tax is levied at an annual rate of 2 per thousand (0.2%). The taxable
amount will be the fair market value of the financial assets (e.g., shares of
Common Stock) assessed at the end of the calendar year. The Participant is
responsible for complying with any reporting and/or payment obligations that may
arise in connection with this tax.

JAPAN

Notifications

Foreign Asset/Account Reporting Information. If the Participant holds assets
(e.g., shares of Common Stock acquired under the Plan, proceeds from the sale of
shares of Common Stock and, possibly, Restricted Stock Units) outside of Japan
with a value exceeding ¥50 million as of December 31 of any calendar year, the
Participant is required to report such to the Japanese tax authorities by
March 15th of the following year. The Participant should consult with his or her
personal tax advisor regarding the details of this reporting obligation.

SINGAPORE

Notifications

Securities Law Information. The Restricted Stock Units are granted pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006



--------------------------------------------------------------------------------

Ed.) (“SFA”). The Plan has not been lodged or registered as a prospectus with
the Monetary Authority of Singapore. The Participant should note that the
Restricted Stock Units are subject to section 257 of the SFA and the Participant
will not be able to make (i) any subsequent sale of the shares of Common Stock
in Singapore or (ii) any offer of such subsequent sale of the shares of Common
Stock in Singapore, unless such sale or offer is made pursuant to the exemptions
under Part XIII Division 1 Subdivision (4) (other than section 280) of the SFA.

Director Notification Requirement. Directors, associate directors and shadow
directors2 of a Singaporean Affiliate or Subsidiary are subject to certain
notification requirements under the Singapore Companies Act and must notify the
Singaporean Affiliate or Subsidiary in writing of an interest (e.g., Restricted
Stock Units, shares of Common Stock, etc.) in the Company or any related
companies within two business days of (i) its acquisition or disposal, (ii) any
change in a previously disclosed interest (e.g., when the shares of Common Stock
are sold), or (iii) becoming a director (if such an interest exists at the
time).

SWITZERLAND

Notifications

Securities Law Information. The offer of the Restricted Stock Units is
considered a private offering in Switzerland and is therefore not subject to
securities registration in Switzerland.

UNITED KINGDOM

Terms and Conditions

Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Restricted Stock Unit Agreement, the Restricted
Stock Units are payable in shares of Common Stock only.

Tax Withholding. The following provisions supplement Section 11 of the
Restricted Stock Unit Agreement:

If payment or withholding of the income tax due in connection with the
Restricted Stock Units is not made within ninety (90) days of the end of the tax
year in which the taxable event occurs or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax shall constitute a loan
owed by the Participant to the Service Recipient, effective on the Due Date. The
Participant agrees that the loan will bear interest at the official rate of Her
Majesty’s Revenue and Customs (“HMRC”) and will be immediately due and repayable
by the Participant, and the Company and/or the Service Recipient may recover it
at any time thereafter by any of the means referred to in Section 11 of the
Restricted Stock Unit Agreement.

 

2  A shadow director is an individual who is not on the board of directors of a
company but who has sufficient control so that the board of directors acts in
accordance with the “directions or instructions” of the individual.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Participant is an executive officer or
director of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Participant shall not be eligible for a loan to cover the income tax
due as described above. Instead, the amount of any uncollected income tax may
constitute a benefit to the Participant on which additional income tax and
National Insurance contributions may be payable. The Participant acknowledges
that the Participant will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and for paying the Company or the Service Recipient (as applicable) for the
value of any employee National Insurance contributions due on this additional
benefit. The Participant further acknowledges that the Company or the Service
Recipient may recover such amounts from the Participant by any of the means
referred to in Section 11 of the Restricted Stock Unit Agreement.

Joint Election. As a condition of the Participant’s participation in the Plan,
the Participant agrees to accept any liability for secondary Class 1 National
Insurance contributions which may be payable by the Company and/or the Service
Recipient in connection with the Restricted Stock Units and any event giving
rise to Tax-Related Items (the “Service Recipient’s Liability”). Without
limitation to the foregoing, the Participant agrees to execute the following
joint election with the Company (the “Joint Election”), the form of such Joint
Election being formally approved by HMRC, and to execute any other consents or
elections required to accomplish the transfer of the Service Recipient’s
Liability to the Participant. The Participant further agrees to execute such
other joint elections as may be required between the Participant and any
successor to the Company and/or the Service Recipient. The Participant further
agrees that the Company and/or the Service Recipient may collect the Service
Recipient’s Liability from him or her by any of the means set forth in
Section 11 of the Restricted Stock Unit Agreement.

If the Participant does not enter into the Joint Election prior to the vesting
of the Restricted Stock Units or any other event giving rise to Tax-Related
Items, he or she will not be entitled to vest in the Restricted Stock Units or
receive any benefit in connection with the Restricted Stock Units unless and
until he or she enters into the Joint Election and no shares of Common Stock or
other benefit pursuant to the Restricted Stock Units will be issued to the
Participant under the Plan, without any liability to the Company and/or the
Service Recipient.

URUGUAY

There are no country-specific provisions.



--------------------------------------------------------------------------------

ATTACHMENT TO APPENDIX FOR THE UNITED KINGDOM

 

Important Note on the Joint Election to Transfer Service Recipient National
Insurance Contributions

As a condition of participation in the Catalent, Inc. 2014 Omnibus Incentive
Plan (the “Plan”) and the Restricted Stock Units that have been granted to you
(the “the Participant”) by Catalent, Inc. (the “Company”), the Participant is
required to enter into a joint election to transfer to the Participant any
liability for employer National Insurance contributions (the “Service
Recipient’s Liability”) that may arise in connection with the Restricted Stock
Units or in connection with any future Restricted Stock Units that may be
granted by the Company to the Participant under the Plan (the “Joint Election”).

If the Participant does not agree to enter into the Joint Election, the
Restricted Stock Units will be worthless as the Participant will not be able to
vest in the Restricted Stock Units or receive any benefit in connection with the
Restricted Stock Units.

By entering into the Joint Election:

 

1. the Participant agrees that any Service Recipient’s Liability that may arise
in connection with or pursuant to the vesting of the Restricted Stock Units (or
any restricted stock units granted to the Participant under the Plan) or the
acquisition of shares of the Company’s common stock or other taxable events in
connection with the Restricted Stock Units (or any other restricted stock units
granted under the Plan) will be transferred to the Participant;

 

2. the Participant authorises the Company and/or the Participant’s employer to
recover an amount sufficient to cover the Service Recipient’s Liability by any
method set forth in the Restricted Stock Unit Agreement and/or the Joint
Election; and

 

3. the Participant acknowledges that even if he or she has accepted the Joint
Election via the Company’s online procedure, the Company or the Participant’s
employer may still require the Participant to sign a paper copy of the Joint
Election (or a substantially similar form) if the Company determines such is
necessary to give effect to the Joint Election.

By accepting the Restricted Stock Units through the Company’s online acceptance
procedure (or by signing the Restricted Stock Unit Agreement), the Participant
is agreeing to be bound by the terms of the Joint Election.

Please read the terms of the Joint Election carefully before

accepting the Restricted Stock Unit Agreement

and the Joint Election.

Please print and keep a copy of the Joint Election

for your records.



--------------------------------------------------------------------------------

CATALENT, INC.

2014 OMNIBUS INCENTIVE PLAN

(UK Employees)

Election To Transfer the Service Recipient’s National Insurance Liability to the
Employee

 

1. Parties

This Election is between:

 

  (A) You, the individual who has gained access to this Election (the
“Employee”), who is employed by one of the U.K. companies listed in the Schedule
below (the “Service Recipient”) and who is eligible to receive Restricted Stock
Units (“Restricted Stock Units”) granted by Catalent, Inc. pursuant to the terms
and conditions of the 2014 Omnibus Incentive Plan (the “Plan”), and

 

  (B) Catalent, Inc. of 14 Schoolhouse Road, Somerset, NJ 08873, United States
of America (the “Company”), which may grant Restricted Stock Units under the
Plan and is entering into this Form of Election on behalf of the Service
Recipient.

 

2. Purpose of Election

 

2.1 This Election relates to Restricted Stock Units granted by the Company under
the Plan on or after [June 1, 2014].

 

2.2 In this Election the following words and phrases have the following
meanings:

“Taxable Event” means, in relation to the Restricted Stock Units:

 

  (i) the acquisition of securities pursuant to the Restricted Stock Units
(within section 477(3)(a) of ITEPA); and/or

 

  (ii) the assignment or release of the Restricted Stock Units in return for
consideration (within section 477(3)(b) of ITEPA); and/or

 

  (iii) the receipt of a benefit in connection with the Restricted Stock Units,
other than a benefit within (i) or (ii) above (within section 477(3)(c) of
ITEPA); and/or

 

  (iv) post-acquisition charges relating to the Restricted Stock Units and/or
shares acquired pursuant to the Restricted Stock Units (within section 427 of
ITEPA); and/or

 

  (v) post-acquisition charges relating to the Restricted Stock Units and/or
shares acquired pursuant to the Restricted Stock Units (within section 439 of
ITEPA).

“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.

“SSCBA” means the Social Security Contributions and Benefits Act 1992.



--------------------------------------------------------------------------------

2.3 This Election relates to the Service Recipient’s secondary Class 1 National
Insurance Contributions (the “Service Recipient’s Liability”) which may arise on
the occurrence of a Taxable Event in respect of the Restricted Stock Units
pursuant to section 4(4)(a) and/or paragraph 3B(1A) of Schedule 1 of the SSCBA.

 

2.4 This Election does not apply in relation to any liability, or any part of
any liability, arising as a result of regulations being given retrospective
effect by virtue of section 4B(2) of either the SSCBA or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.

 

2.5 This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).

 

3. Election

The Employee and the Company jointly elect that the entire liability of the
Service Recipient to pay the Service Recipient’s Liability on the Taxable Event
is hereby transferred to the Employee. The Employee understands that by
[clicking the “ACCEPT” box on the [broker] screen] or by [signing the Restricted
Stock Unit Agreement] to accept the grant of the Restricted Stock Units he or
she will become personally liable for the Service Recipient’s Liability covered
by this Election. This Election is made in accordance with paragraph 3B(1) of
Schedule 1 to SSCBA.

 

4. Payment of the Service Recipient’s Liability

 

4.1 The Employee hereby authorises the Company and/or the Service Recipient to
collect the Service Recipient’s Liability from the Employee at any time after
the Taxable Event:

 

  (i) by deduction from salary or any other payment payable to the Employee at
any time on or after the date of the Taxable Event; and/or

 

  (ii) directly from the Employee by payment in cash or cleared funds; and/or

 

  (iii) by arranging, on behalf of the Employee, for the sale of some of the
securities which the Employee is entitled to receive in respect of the
Restricted Stock Units; and/or

 

  (iv) by any other means specified in the Restricted Stock Unit Agreement.

 

4.2 The Company hereby reserves for itself and the Service Recipient the right
to withhold the transfer of any securities in respect of the Restricted Stock
Units to the Employee until full payment of the Service Recipient’s Liability is
received.

 

4.3 The Company agrees to procure the remittance by the Service Recipient of the
Service Recipient’s Liability to HM Revenue and Customs on behalf of the
Employee within 14 days after the end of the UK tax month during which the
Taxable Event occurs (or within 17 days after the end of the UK tax month during
which the Taxable Event occurs, if payments are made electronically).



--------------------------------------------------------------------------------

5. Duration of Election

 

5.1 The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Service Recipient on the date on which the Service Recipient’s Liability
becomes due.

 

5.2 Any reference in this Election to the Company and/or the Service Recipient
shall include that entity’s successors in title and assigns as permitted in
accordance with the terms of the relevant Plan and relevant Agreement. This
Election will continue in effect in respect of any awards which replace the
Restricted Stock Units in circumstances where section 483 of ITEPA applies.

This Election will continue in effect until the earliest of the following:

 

  (i) the Employee and the Company agree in writing that it should cease to have
effect;

 

  (ii) the date the Company serves written notice on the Employee terminating
its effect;

 

  (iii) the date HM Revenue and Customs withdraws approval of this Election; or

 

  (iv) after due payment of the Service Recipient’s Liability in respect of the
entirety of the Restricted Stock Units to which this Election relates or could
relate, such that the Election ceases to have effect in accordance with its
terms.

Acceptance by the Employee

The Employee acknowledges that by [clicking the “ACCEPT” box on the [broker]
screen] or by [signing the Restricted Stock Unit Agreement] to accept the grant
of the Restricted Stock Units, the Employee agrees to be bound by the terms of
this Election.

Acceptance by the Company

The Company acknowledges that, by arranging for the scanned signature of an
authorised representative to appear on this Election, the Company agrees to be
bound by the terms of this Election.

Signed for and on behalf of the Company

 

[Insert title of Signatory]



--------------------------------------------------------------------------------

SCHEDULE OF EMPLOYER COMPANIES

The Employers to which this Form of Election relates are:

[insert registered name of subsidiary]

Lancaster Way, Wingates Industrial Park,

Registered Number: [insert]

Corporation Tax District: [insert]

Westhoughton, Bolton,

Lancashire UK, BL5 3XX

PAYE Reference: [insert]

[insert registered name of subsidiary]

Frankland Road,

Registered Number: [insert]

Corporation Tax District: [insert]

Blagrove, Swindon,

Wiltshire, UK SN5 8YG

PAYE Reference: [insert]

[insert name and address any other UK subsidiaries].